In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00135-CV

BEACH STREET FOODS, INC., KHALIDA           §    On Appeal from the 17th District Court
SALEEMI, JAWAID ALAM, AND UMME
ALAM, Appellants                            §    of Tarrant County (017-300779-18)

V.                                          §    January 20, 2022

GRANDY'S, LLC, Appellee                     §    Memorandum Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The trial court’s judgment is modified to make

the award of appellate attorney’s fees conditioned on Appellants Beach Street Foods,

Inc., Khalida Saleemi, Jawaid Alam, and Umme Alam’s unsuccessful appeal. It is

ordered that the trial court’s judgment is affirmed as modified.

      It is further ordered that Appellants Beach Street Foods, Inc., Khalida Saleemi,

Jawaid Alam, and Umme Alam must pay all costs of this appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr